Citation Nr: 1309510	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-08 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a cesarean section.  

2.  Entitlement to service connection for a gynecological disorder (claimed as a low lying placenta/partial previa, a postpartum hemorrhage, dysmenorrhea, and infertility).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from January 1996 to August 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2005 and January 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  The May 2005 RO decision, in pertinent part, denied service connection for residuals of a cesarean section and for a back disability (listed as a low back disability).  

An October 2007 RO decision reopened and denied the Veteran's claims for entitlement to service connection for residuals of a cesarean section and for a back disability on a de novo basis.  A December 2007 RO decision denied service connection for residuals of a cesarean section and for a back disability on a de novo basis.  

The January 2009 RO decision, in pertinent part, denied service connection for a gynecological disorder (listed as residuals of a cesarean section (claimed as a low lying placenta/partial previa, a postpartum hemorrhage, and gynecological problems)).  By this decision, the RO, in pertinent part, also denied service connection for a back disability (claimed as a degenerative disc disease of the cervical spine and a thoracic sprain) on a de novo basis.  

Although the May 2005 RO decision that denied service connection for residuals of a cesarean section and for a back disability was unappealed, additional relevant official service department records were received that existed, but that had not been previously associated with the record.  As such, the Board was required to consider the Veteran's claims for entitlement to service connection for residuals of a cesarean section and for a back disability (claimed as a degenerative disc disease of the cervical spine and a thoracic sprain) on a de novo basis.  See 38 C.F.R. § 3.156(c) (2012).  The Board will also consider the Veteran's claim for entitlement to service connection for a gynecological disorder (claimed as a low lying placenta/partial previa, a postpartum hemorrhage, dysmenorrhea, and infertility), which was denied pursuant to the January 2009 RO decision, as a separate issue.  

In March 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.  

In July 2011, the Board remanded the issues of entitlement to service connection for residuals of a cesarean section, a gynecological disorder (claimed as a low lying placenta/partial previa, a postpartum hemorrhage, dysmenorrhea, and infertility), and for a back disability (claimed as a degenerative disc disease of the cervical spine and a thoracic sprain).  

A January 2012 RO decision granted service connection and a 10 percent rating for a cervical spine disability (degenerative disc disease), effective August 8, 2004.  By this decision, the RO also granted service connection and a 10 percent rating for a thoracic spine disability, effective August 8, 2004.  The issue of entitlement to service connection for a back disability (claimed as a degenerative disc disease of the cervical spine and a thoracic sprain) is no longer before the Board.  

The remaining issues have been recharacterized to comport with the evidence of record.  

The issue of entitlement to service connection for a gynecological disorder claimed as a low lying placenta/partial previa, a postpartum hemorrhage, dysmenorrhea, and infertility) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently have chronic residual disability resulting from a cesarean section.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a cesarean section have not been met.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

July 2004 and September 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R § 3.159(b)(1).   The September 2008 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a January 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA treatment records, private treatment records, and records from Blanchfield Army Community Hospital have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in September 2011.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).   

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).  




Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

The portion of the VA rating schedule that addresses gynecological conditions indicates that pregnancy and childbirth are not disabilities for rating purposes.  Chronic residuals of medical or surgical complications of pregnancy may be disabilities for rating purposes.  38 C.F.R. § 4.116, Note 1, (2012).  

The Veteran has been treated for numerous gynecological problems during service and since service.  However, the Board is solely addressing the issue of entitlement to service connection for residuals of a cesarean section.  The issue of entitlement to service connection for a gynecological disorder (claimed as a low lying placenta/partial previa, postpartum hemorrhage, dysmenorrhea, and infertility) is discussed in the remand portion the decision below.  

The Veteran contends that she has residuals of a cesarean section that are related to service.  She essentially maintains that she has a tender incisional scar from a cesarean section that she underwent when she had a baby during her period of service.  

The Veteran's service treatment records indicate that she underwent a cesarean section in March 2004.  A March 2004 operative report from St. John's Hospital, during the Veteran's period of service, noted that she underwent a primary low transverse cesarean section; an imtramyometrial Pitocin injection; a pulmonary consultation; a spiral computed tomography scan that was negative for a pulmonary embolism, and an echocardiogram which was within normal limits.  The postoperative diagnoses included prior first trimester losses times four, a low lying placenta-partial previa, and postpartum atony/hemorrhage.  

A March 2004 treatment entry from the St. John Medical Center, during the Veteran's hospital stay, indicated that she complained of incisional pain.  It was noted that the Veteran was taking Percocet with good relief and that an abdominal binder had been applied.  Another March 2004 entry from the St. John Medical Center, on the next day, related that the Veteran complained of incision pain and that an abdominal binder was in place.  The examiner stated that the Veteran reported that she had been very active that day.  Another March 2004 entry, on that same day, indicated that the Veteran's abdominal incision was clean, dry, and approximated.  The examiner stated that sutures/Steri-Strips were noted with mild bruising of the incision at the top.  The examiner reported that the Veteran was voiding without difficulty and tolerating ambulation well.  A further March 2004 entry, on the following day, reported that the Veteran's incisional pain was medicated with Percocet and that there were no other changes.  A subsequent March 2004 entry noted that the Veteran complained of intense pain that morning that was medicated with Percocet.  The examiner reported that the Veteran's incision was clean, dry, and intact and that the Veteran ambulated without difficulty.  The Veteran later reported that she was feeling much better.  There was a notation that the Veteran was discharged and that home care instructions were provided.  

The March 2004 discharge summary from St. John's Hospital related final diagnoses including a delivered baby at twenty-nine weeks estimated generational age; a urinary tract infection, and prior first trimester losses times four.  The examiner reported that the Veteran received her prenatal care with the Army.  The examiner indicated that the Veteran was visiting her family and was transferred to St. John's Hospital from another private hospital.  It was noted that the Veteran had been receiving treatment for a urinary tract infection and that she began developing a fever, worsening dyspnea and abdominal pain, and went to a private hospital.  The examiner stated that the Veteran's hospital course was involved and complicated.  The examiner reported that a computed tomography scan showed no sign of a pulmonary embolism and preliminary laboratories showed possible hemolysis, elevated liver enzymes, and low platelet count (HELLP) developing.  An echocardiogram was negative.  The examiner indicated that the Veteran was started on a course of antibiotics, tocolytics, and steroids, with little improvement.  The examiner maintained that the Veteran began to show signs of worsening pulmonary compromise, oliguria, and suspected worsening HELLP syndrome.  

The examiner stated that after discussing the options, the Veteran was taken for delivery by emergency cesarean section.  The Veteran recovered quickly from the surgery in the intensive care unit and left the operating room extubated and stable.  The Veteran delivered a male infant weighing three pounds, six ounces, and the infant was sent to the neonatal intensive care unit in stable condition.  The Veteran recovered from her delivery and was sent home in stable condition.  

The first possible evidence of any possible residuals of a cesarean section is in July 2005.  

A March 2005 VA examination report noted that the Veteran denied problems with any scars.  The Veteran's abdomen was soft and nontender, without any evidence of a hernia.  The examiner stated that there was no hepatosplenomegaly and no masses.  A well healed cesarean section scar was noted.  The diagnoses did not refer to any residuals of a cesarean section.  

A July 2005 treatment report from the Blanchfield Army Community Hospital noted that the Veteran had a complicated obstetrics visit with a history of a preterm delivery secondary to emergency cesarean section with HELLP and a questionable autoimmune disorder.  The assessment was a uterine scar from a previous cesarean delivery.  

An August 2005 treatment entry from the Blanchfield Army Community Hospital noted, as to problems, that the Veteran had a uterine scar from a previous cesarean delivery.  The examiner reported that the Veteran had a complicated obstetrics visit with a history of a preterm delivery secondary to an emergency cesarean section with HELLP and a questionable autoimmune disorder.  The examiner stated that the Veteran currently complained of low abdominal pain which had been evaluated for a urinary tract infection, but that had continued to persist.  The examiner indicated that the pain was in the abdominal wall and was most likely consistent with pelvic adhesions.  The assessment was a uterine scar from a previous cesarean delivery and referred to other disorders.  

A September 2005 operative report from Jennie Stuart Medical Center noted that the Veteran underwent a repeat low transverse cesarean section.  As to operative findings, it was noted that the Veteran delivered a 999 gram male infant.  The postoperative diagnoses were preterm labor with unstable lie, non-responding to tocolysis, with a previous cesarean section at twenty eight and one seventh weeks gestation.  

A June 2008 treatment report from the Blanchfield Army Community Hospital indicated that the Veteran had a uterine scar from a previous cesarean delivery.  The diagnoses did not refer to any residuals of a cesarean section.  

A September 2011 VA gynecological disorders examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that she had a history of surgeries.  She stated that she underwent four dilation and curettages for miscarriages.  The Veteran had a cesarean section scar that measured .1 cm by 20 cm and that the scar was non-tender with mild surface numbness surrounding the scar.  There was no current pain or tenderness that was beyond the residual of a cesarean section.  The examiner's opinion was that the Veteran's cesarean section scar was not to be considered a complication of surgery, but rather a common side effect of surgery.  

The post-service medical evidence fails to show any medical diagnoses indicating that the Veteran currently has residual disability resulting from a cesarean section during service.  

Although a prior August 2005 treatment report from the Blanchfield Army Community Hospital referred to possible pelvic adhesions, the diagnoses solely referred to a uterine scar from a previous cesarean delivery.  At the most recent September 2011 VA gynecological examination, no residuals of the Veteran's cesarean section were found, except for mild surface numbness surrounding the scar, which the examiner found was not a complication of the surgery.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  Here, the evidence indicates no present diagnosed residual disability (for VA purposes) of a cesarean section.  As a standard residual of a cesarean section, the Veteran's scar with mild surface numbness, is not a disability for the purpose of a VA disability rating and compensation.  

The Veteran has alleged that she has residuals of a cesarean section that had their onset during her period of service.  The Veteran is competent to report symptoms that she thought were residuals of a cesarean section during service or after service; however, as a lay person, she does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of these conditions.  See Kahana, see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Here, the Board finds that the Veteran's lay assertions are not competent or sufficient.  Jandreau.  

The preponderance of the evidence is against the claim for entitlement to service connection for residuals of cesarean section; there is no doubt to be resolved; and service connection is not warranted.  


ORDER

Service connection for residuals of a cesarean section is denied.  


REMAND

The remaining issue on appeal is entitlement to service connection for a gynecological disorder (claimed as a low lying placenta/partial previa, a postpartum hemorrhage, dysmenorrhea, and infertility).  

The case was previously remanded by the Board in July 2011, partly to schedule the Veteran for a VA gynecological examination.  The examiner was to identify all current gynecological disorders and opine as to whether any such disorders were at least as likely as not due to the Veteran's period of service, to specifically include hear four dilation and curettage (D&C) procedures.  

Pursuant to the July 2011 remand, the Veteran was afforded a VA gynecological examination in September 2011.  The examiner noted that the Veteran's claims file was reviewed.  The diagnosis was recurrent pregnancy loss.  The examiner commented that the Veteran's recurrent pregnancy loss was at least as likely as not (50/50 probability) caused by or a result of her service in the Iraq War/Desert Storm.  

The VA examiner solely diagnosed recurrent pregnancy loss.  It is unclear whether the examiner was actually referring to a specific disability such as infertility.  Additionally, the examiner did not diagnose any other current gynecological disabilities and did not address any of the multiple gynecological problems that the Veteran was treated for during her period of service such as a low lying placenta/partial previa, a postpartum hemorrhage, dysmenorrhea, and/or infertility.  

As a result of the problems with the September 2011 VA gynecological examination, the RO scheduled the Veteran for an additional examination.  There is a December 2012 notation in the record that the Veteran failed to report for a VA gynecological examination scheduled in regard to her claim for service connection for a gynecological disorder (claimed as a low lying placenta/partial previa, a postpartum hemorrhage, dysmenorrhea, and infertility).  The Board reminds the Veteran that the duty to assist is not a "one-way street."  If an appellant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The September 2011 VA examiner's report and opinion did not fulfill the July 2011 remand instructions, and the Board has no choice but to again remand this claim for a compliant opinion. 

Prior to obtaining an additional addendum opinion, VA must take efforts to obtain any outstanding records of pertinent treatment.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated her for gynecological problems since November 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform her of such, and advise her she may obtain and submit those records.

2.  Make arrangements for the entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) to be forwarded to the examiner who conducted the September 2011 VA gynecological examination for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner is to diagnose all current gynecological disorders.  

Based on a review of historical records and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed gynecological disorders are related to and/or had their onset during the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's report of gynecological problems during and since her period of service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


